 

 

ease 4:19-cr-00028 ocumenS€|HtE§a T)<SD o 01/09/19 Page 1 015

Public and unofficial staff access
to this instrument are
P!'Ohibi_t€d by Court order.
”'” ' United States Courts
Sou’:'nern Dis’;`:_c;;.§::W:9 of Texas

UNITED sTATEs DIsTRIcT coURT
soUTHERN DISTRICT oF TExAs 113'3 1.
HoUsToN DIvIsIoN

UNITED STATES OF AMERICA §

5313 ...... `.z\.,`.!'CF

cRIMINALNo.1 9 CR 2 8

vs. §
- ‘ §
AUSTIN GRAY ROBERSGN §

CRIMINAL INDICTMENT

THE GRAND JURY CHARGES THAT:
INTRODUCTION

At all times material to this Indictrnent:
l. The term "minor" is deiined, pursuant to Title 18, United States Code, Section 2256(1), as
"any person under the age of eighteen years."
,2. The term "child pomography,” for purposes of this lndictment, is defined, pursuant to Title
18, United States Code, Section 2256(8)(A), as:

"any visual depiction, including any photograph, film, video, picture, or computer or
computer-generated image or picture, Whether made or produced by electronic, mechanical,
or other means, of sexually explicit conduct, Where -

(A) the production of such visual depiction involves the use of a minor engaged in
Sexually explicit conduct.”

3. The term "sexually explicit conduct" is deiined, pursuant to Title 18, United States Code,
Section 2256(2)(A), as any:

"actual or simulated -

(i) sexual intercourse, including genital [to] genital, oral [to] genital, anal [to] genital, or
oral [to] anal, whether between persons of the same or opposite sex; [or]

(ii) bestiality; [or] '

(iii) masturbation; [or]

(iv) sadistic or masochistic abuse; or

(v) [the] lascivious exhibition of the genitals or pubic area of any person." '

l

Case 4:19-cr-00028 Document 1 Filed in TXSD on 01/09/19 Page 2 of 5

4. The term "computer" is defined, pursuant to Title 18, United States Code, Sections 2256(6)
and 1030(e)(l), as any:

"electronic, magnetic, optical, electrochemical, or other high speed data processing device
performing logical, arithmetic, or storage functions, and includes any data storage facility or
communications facility directly related to or operating in conjunction with such device, but

such term does not include an automated typewriter or typesetter, a portable hand held
calculator or other similar device."

5. The term "producing", for purposes of this lndictment, is defined, pursuant to Title 18,
United States Code, Section 2256(3) and case law, as:

“producing,' directing, manufacturing, issuing, publishing or advertising” and includes
downloading or copying visual depictions from another source.

' 6. The term "visual depiction" is deiined, pursuant to Title 18, United States Code, Section
2256(5), as _including, but is not limited to, any:

“undeveloped film and videotape, and data stored on computer disk or by electronic means

which is capable of conversion into a visual image.” '

COUNT ONE
(Sexual Exploitation of Children)

From on or about June 22, 2018, through on or about July 3, 2018, within the Southern

Distn`ct of Texas,
AUSTIN GRAY ROBERSON,

defendant herein, did employ, use, persuade, induce, entice and coerce and attempt to employ, use,
persuade, induce, entice and coerce a minor child, to wit: Minor Victim #l, to engage in any
sexually explicit conduct for the purpose of producing a visual depiction of such conduct, and such
visual depiction was transmitted using any means and facility of interstate and foreign commerce,

and the visual depiction was produced using materials that had been mailed, shipped and transported

Case 4:19-cr-00028 Document 1 Filed in TXSD on 01/09/19 Page 3 of 5

in and affecting interstate and foreign commerce.

In violation of Title 18, United States Code, Section 2251(a) & (e).

COUNT TWO
(Sexual Exploitation of Children)
On or about June 27, 2018, within the Southern District of Texas,
AUSTIN GRAY ROBERSON,

defendant herein, did employ, use, persuade, induce, entice and coerce and attempt to employ, use,
persuade, induce, entice and coerce a minor child, to wit: Minor Victim #2, to engage in any
sexually explicit conduct for the purpose of producing a visual depiction of such conduct, and such
l visual depiction was transmitted using any means and facility of interstate and foreign commerce,
and the visual depiction was produced using materials that had been mailed, shipped and transported
in and affecting interstate and foreign commerce.

In violation of Title 18, United States Code, Section 2251(a) & (e).

COUNT THREE
(Sexual Exploitation of Children)

On or about July 2, 2018, Within the Southern District of Texas,
AUSTIN GRAY ROBERSON,
defendant herein, did employ, use, persuade, induce, entice and coerce and attempt to employ, use,
persuade, induce, entice and coerce a minor child, to wit: Minor Victim #3, to engage in any
sexually explicit conduct for the purpose of producing a visual depiction of such conduct, and such
visual depiction was transmitted using any means and facility of interstate and foreign commerce,

and the visual depiction was produced using materials that had been mailed, shipped and transported

 

Case 4:19-cr-00028 Document 1 Filed in TXSD on 01/09/19 Page 4 of 5

in and affecting interstate and foreign commerce
In violation of Title 18, United States Code, Section 2251(a) & (e).
COUNT FOUR
(Receipt of Child Pornography)
From on or about May 30, 2018, through on or about July l, 2018, Within the Southern
District of Texas,
AUSTIN GRAY ROBERSON,
defendant herein, did knowingly receive material that contained child pornography using any means
and facility of interstate and foreign commerce, including by computer.
In violation of Title 18, United States Code, Section 2252A(a)(2)(B) and Section
2252A(b)(1).

COUNT FIvE
(Possession of Child Pornography)

On or about July 3, 2018, Within the Southern District of Texas,
AUSTIN GRAY ROBERSON,
defendant herein, did knowingly possess material that contained an image of child pornography,
which had been shipped and transported using any means and facility of interstate and foreign
commerce, and which were produced using materials which have been mailed, shipped, and
transported in and affecting interstate and foreign commerce, by any means, including by computer,
more specifically: the defendant possessed an LG G6 .VS988 cellphone, IMEI: 355273082871025
which contained still images and videos 'of child pomography.

In violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and 2252A(b)(2).

Case 4:19-cr-00028 Document 1 Filed in TXSD on 01/09/19 Page 5 of 5

NoTIcE oF FoRFEITURE
13 U.s.c. § 2253(3)

Pursuant to Title 18, United States Code, Section 2253(a)(2) and (a)(3), the United States
gives the defendant notice that in the event of conviction for the offenses charged in Count One
through Count Five of the Indictment, the United States will seek toforfeit all property, real and
personal, constituting or traceable to gross profits or otherproceeds obtained from the offenses
charged in Count One through Count Five; and all property, real and personal, used or intended to be
v used to commit or to promote the commission of the offenses charged in Count One through Count
Five, or any property traceable to such property, including, but not limited to, the following:

An LG G6 VS988 cellphone, IMEI: 355273082871025.

A True Bill:

OR|G|NAL S|GNATURE ON FlLE

G d Fury Forepe son

*.

RYAN K. PATRICK
United States Attomey

By: l /L/ (,w

` berly Leo
Assistant United States Attomey
713-567-9465

